Citation Nr: 0201780	
Decision Date: 02/22/02    Archive Date: 02/25/02

DOCKET NO.  96-22 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for arthritis.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a colon disorder.

4.  Entitlement to service connection for a nervous stomach 
disorder.  

5.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to June 
1968.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in December 1997, it was remanded to 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, for additional development.  The case is now 
before the Board for final appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's arthritis did not pre-exist his active 
service.

3.  The competent medical evidence of record does not show 
that the veteran's current arthritis is related to his active 
service or any complaints, findings, symptoms, injuries or 
diagnoses in his service medical records.

4.  The competent medical evidence of record does not show 
that the veteran's current hypertension is related to his 
active service or any complaints, findings, symptoms, 
injuries or diagnoses in his service medical records.

5.  The competent medical evidence of record does not show 
that the veteran has a current colon disorder.

6.  The competent medical evidence of record does not show 
that the veteran has a current nervous stomach disorder.

7.  The competent medical evidence of record does not show 
that the veteran has current hearing loss for VA purposes.


CONCLUSIONS OF LAW

1.  Service connection for arthritis is not warranted.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107, 1110, 1131 (West 1991 & 
Supp. 2001); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.303, 3.304 
(2001); 66 Fed. Reg. 45620-45632 (Aug. 29, 2001).

2.  Service connection for hypertension is not warranted.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107, 1110, 1131 (West 1991 & 
Supp. 2001); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.303, 3.304 
(2001); 66 Fed. Reg. 45620-45632 (Aug. 29, 2001).

3.  Service connection for a colon disorder is not warranted.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 1110, 1131 (West 1991 
& Supp. 2001); Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.303, 
3.304 (2001); 66 Fed. Reg. 45620-45632 (Aug. 29, 2001).

4.  Service connection for a nervous stomach disorder is not 
warranted.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 1110, 
1131 (West 1991 & Supp. 2001); Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 C.F.R. §§ 3.303, 3.304 (2001); 66 Fed. Reg. 45620-45632 
(Aug. 29, 2001).

5.  Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 1110, 
1131 (West 1991 & Supp. 2001); Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 C.F.R. §§ 3.303, 3.304, 3.385 (2001); 66 Fed. Reg. 45620-
45632 (Aug. 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran states that he had arthritis before service, 
which was referred to as rheumatism, and that he was treated 
for it during service.  He also maintains that he was 
diagnosed and treated for arthritis, hypertension, a colon 
condition and a nervous stomach within one week of his 
separation from service.  He reports that he has been 
continuously treated for these conditions since that time.  
He also maintains that he incurred hearing loss during his 
active service.

As a preliminary matter, the Board is satisfied that all 
relevant evidence has been obtained with respect to these 
claims and that VA has made reasonable efforts to assist the 
veteran substantiate his claims.  During the pendency of the 
veteran's claims, VA's duty to assist claimants was modified 
by Congress.  Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096, now codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107.  VA issued regulations 
to implement the VCAA in August 2001.  66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  The amendments were 
effective November 9, 2000, except for the amendment to 38 
C.F.R. § 3.156(a) that is effective August 29, 2001.  Except 
for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

In this regard, the Board notes that the veteran was provided 
notice of the specific legal criteria necessary for service 
connection for the claimed disabilities, as well as the 
evidence of record, by the September 1994 statement of the 
case, as well as supplemental statements of the case dated in 
May 1996, July 1997, August 2000 and September 2001.  In 
April 1994, the RO requested additional service medical 
records from the National Personnel Records Center (NPRC).  
The NPRC responded in May 1994 that all available records had 
been forwarded.  In order to develop the evidence, and 
pursuant to the Board's December 1997 remand, in February 
1998 the RO sent the veteran correspondence identifying and 
requesting types of medical evidence, and explaining how VA 
would assist him to obtain any pertinent records.  In April 
1998 correspondence, the RO updated the veteran on his claim 
and the claims process.  During a May 2001 personal hearing 
at the RO, the veteran was informed of the type of specific 
evidence necessary to show entitlement to service connection 
for his claimed conditions.  Transcript (T.) at pp. 7-9.

The Board finds that a VA examination or medical opinion is 
not necessary to decide the case.  With regard to the claimed 
nervous condition, colon condition and hearing loss, there is 
no competent medical evidence of record that demonstrates the 
presence of any of these disorders post service.  A VA 
psychiatric examination found no psychiatric disability.  
Both the veteran's hearing and colon were normal at 
separation from service.  There is a huge gap of years after 
service with no clinical evidence to substantiate the 
claimant's remote recollections of manifestations or 
continuity of symptoms.  The veteran himself reported his 
hearing loss arose in 1992 on his original claim.  

With respect to arthritis or hypertension, while these are 
currently demonstrated, an examination or medical opinion is 
not necessary to decide the case.  There is no indication of 
the presence of either disability in service.  The separation 
examination was entirely negative for complaints, findings or 
statements of medical history consistent with the presence of 
either disability.  Three recorded blood pressure readings 
were entirely normal.  The earliest recorded medical history 
in this matter in 1989 places the presence of symptomatic 
manifestations of arthritis only two years earlier.  On his 
claim, the veteran reported the onset of hypertension in 
1991.  His physician reported treatment in 1989.  Both of 
these dates leave a huge gap between service and the initial 
confirmation of the disability with no clinical support for 
actual or inferred allegations of manifestations or a 
continuity of symptoms.  In fact, the veteran's current 
statements of medical history placing the presence of 
arthritis in service or pre-service are contradicted by more 
probative contemporaneous medical records from during and 
most proximate to service.  No medical provider at this time 
could do more than speculate about the relationship between 
arthritis or hypertension and service and speculation does 
not rise to the level of reasonable doubt.  Thus, a current 
examination and opinion is not necessary to decide the case 
because it could not contribute probative evidence on the 
issue of a causal relationship between service and the 
claimed disorders.

In light of the foregoing, the Board finds that under the 
circumstances of this case, VA has made reasonable efforts to 
assist the veteran in attempting to substantiate his claims 
and that additional assistance is not required.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 66 Fed. Reg. 45,620 (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  In this case, the Board specifically finds 
that VA has met or exceeded the obligations of both the new 
and old criteria regarding the duty to assist.  VA has 
conducted relevant examinations and has obtained all 
pertinent records regarding the issues on appeal and the 
veteran has been effectively notified of the evidence 
required to substantiate these claims.  There is no 
indication of existing evidence that could substantiate the 
claims that the RO has not obtained.  The veteran and his 
representative further plainly show through their statements 
and submissions of evidence that they understand the nature 
of the evidence needed to substantiate the claims.  As the RO 
has completely developed the record, the requirement that the 
RO explain the respective responsibility of VA and the 
veteran to provide evidence is moot.  Accordingly, the Board 
finds that a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional burden 
on VA with no benefit flowing to the veteran are to be 
avoided.)

The veteran's service medical records include the report of 
an April 1966 induction report of medical history showing 
that the veteran indicated swollen or painful joints.  
Otherwise, he denied all pertinent complaints.  A physician 
summarized that the veteran stated that he had arthritis of 
the left knee and requested a x-ray.  The veteran's April 
1966 induction medical examination shows that pertinent 
clinical evaluations were normal.  The veteran's blood 
pressure was 132/84 sitting.  A radiographic examination of 
the veteran's left knee was conducted that was negative.  No 
pertinent defects or diagnoses were identified.  

The veteran's June 1968 separation report of medical history 
shows that the veteran denied all pertinent complaints.  The 
physician provided no summary or elaboration.  The report of 
a June 1968 separation medical examination demonstrates that 
all pertinent clinical evaluations were normal.  No defects 
or diagnoses were identified.  The veteran's blood pressure 
was 120/60 sitting, 120/ 60 recumbent, and 120/64 standing 
(three minutes).  Audiometer scores provided by a service 
department after October 31, 1967, are ISO units.  The 
veteran's pure tone threshold levels for the frequencies 500 
Hertz, 1,000 Hertz, 2,000 Hertz, 3,000 Hertz, and 4,000 Hertz 
were 10, 10, 10, 10 and 10, bilaterally.  

The remainder of the veteran's service medical records is 
negative for complaints, findings, symptoms, or diagnoses 
pertaining to the claimed conditions.  

Turning to the post-service evidence, treatment records from 
Dr. J.C.R., dated from 1989 to 1993, have been submitted.  
These records document treatment for arthritis and 
hypertension during that time.  An August 1989 entry notes 
the veteran had experienced difficulty with arthritis "has 
had X 2 years."  The problem was mainly in his hips and back 
and also in the right shoulder and knees.  A corresponding 
review of the veteran's systems conducted on the same date is 
negative for any notations pertaining to the veteran's ears, 
and provides no pertinent diagnoses.  According to a 
statement from Dr. J.C.R., the veteran was supposed to seek 
VA medical treatment in 1977 for anxiety complaints but did 
not.  Dr. J.C.R. stated that the veteran received treatment 
for abdominal discomfort from Dr. J.C.R.'s father.  Dr. 
J.C.R. said that he treated the veteran for hypertension and 
arthritis, mainly of the back and right hip, beginning in 
1989.  

The veteran filed a claim for compensation benefits in 
December 1993.  The conditions he listed with the date of 
onset were as follows:  arthritis, 1966; nervous stomach, 
1967; colon condition, 1968; hypertension, 1991; and hearing 
condition, 1992.

A February 1997 statement from the veteran's mother provides 
that she was a retired LVN and had been the veteran's primary 
caregiver since his discharge from the Army.

In February 1997, the veteran was provided a VA psychiatric 
examination primarily for purposes of determining whether 
post traumatic stress disorder was present.  The examination 
contained a detailed history and findings.  Final diagnosis 
was no psychiatric disease.

A May 1997 statement from R.E. notes that she had been the 
office nurse for Dr. I.H.R. from 1957 until 1985.  She said 
that at some point during this time, the veteran was a 
patient in the clinic.  Dr. I.H.R. was deceased and all of 
his medical records had been destroyed.  In a May 2001 
statement, R.E. maintained that she remembered that the 
veteran received treatment from the now deceased physician 
Dr. I.H.R. in approximately 1968.  She stated that all 
medical records had been destroyed.  She did not specify the 
treatment or complaints. 

Regarding VA treatment records, in November 1998 the RO made 
a request to the Fort Worth VA outpatient clinic (VAOPC) to 
provide the veteran's outpatient treatment records for the 
period from 1968 to the present, or send a negative reply if 
such were not available.  The Fort Worth VAOPC replied that 
only treatment records dated 1993 to the present were 
available, and submitted records dated from 1994 to 1998.  
These show diagnoses and or treatment of hypertension, 
arthritis and degenerative joint disease.  

According to the report of a February 1997 VA general medical 
examination, the veteran underwent various tests.  On 
physical examination the veteran's ear drums and canals were 
normal.  The report was negative for complaints, findings, 
symptoms, or diagnoses relating to the veteran's ears and 
hearing.  The pertinent diagnosis was general physical 
examination not remarkable except for obesity, and 
hypertension essential only fairly well controlled with 
present medication under care of outpatient VA clinic Fort 
Worth, Texas.  

According to the report of a February 1997 VA orthopedic 
examination, the veteran stated that he developed pain and 
some swelling in his knees, shoulders and hands while in the 
service.  Results of physical examination were provided.  X-
rays of the chest were normal, and x-rays of the knees were 
normal.  The final diagnosis was degenerative arthritis of 
the knees, and history of arthritis of the shoulders and 
hands.  The examiner stated that he had found no 
abnormalities on physical examination of the hands and 
shoulders.  

The veteran testified at a personal hearing in May 2001 that 
his arthritis began in high school, at which point it was 
called rheumatism.  T. at p. 2.  He said that it continued 
throughout his service.  It was diagnosed as arthritis when 
he went on sick call, and he was treated with medications.  
He was put on light duty.  T. at p. 2.  The veteran related 
that he was treated for arthritis within one week of his 
separation from service, by Dr. [I.H.]R. at Fort Worth, 
because there were protestors at the VA hospital.  T. at pp. 
2-3.  He indicated that Dr. [I.H.]R. treated him for 
arthritis throughout the 1970's and until the late 1980's.  
He was currently receiving treatment at the VA clinic in Fort 
Worth and still taking medication.  T. at p. 3.  

The veteran testified that within the first week from his 
separation from service, Dr. [I.H.]R. also diagnosed and 
treated him for hypertension (T. at p. 4), a colon condition 
(T. at p. 5) and a nervous stomach (T. at p. 6).  The veteran 
said that this treatment continued until the late 1980's and 
that he currently received treatment for these conditions at 
the Fort Worth VA clinic.  (T. at pp. 4-6).  He reported a VA 
physician first noted his hearing loss and that this 
physician indicated his hearing loss might be related to his 
hypertension or nervous stomach.  (T. at pp. 5-6).  The 
veteran said that Dr. [I.H.]R.'s son was a doctor and was 
still in practice, but the doctor to whom he was referring 
was the father.  T. at p. 7.  The veteran was advised 
specifically by the hearing officer of the great importance 
of the treatment records pertaining to the disorders at issue 
from Dr. [I.H.]R. for the period immediately after service.  
He was provided an opportunity to obtain and submit such 
records.  (T. at 7-10).  

Legal Analysis 

A claimant with active service may be granted service 
connection for disease or disability either incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.  The disease entity for 
which service connection is sought must be "chronic" as 
opposed to merely "acute and transitory" in nature.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  Where the fact of chronicity in service is not 
adequately supported then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

A regulatory presumption of soundness provides that every 
veteran shall be taken to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment.  38 C.F.R. § 3.304.

In determining whether there is clear and unmistakable 
evidence that an injury or disease existed prior to service, 
the Board considers the history recorded at the time of 
examination together with all other material evidence, 
including medical judgments, accepted medical principles, and 
the veteran's history of clinical factors.  38 U.S.C.A. § 
1111 (West 1991); 38 C.F.R. § 3.304.

The criteria for disability due to impaired hearing may be 
met in either of the following ways: (1) when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
4000 Hz is 40 dB or greater, (2) or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, 4000 Hz are 26 dB or greater; (3) or when speech 
recognition using the Maryland CNC Test are less than 94%.  
38 C.F.R. § 3.385.

Based on a thorough review of the evidence of record the 
Board finds that the preponderance of the evidence is against 
entitlement to service connection for arthritis, 
hypertension, a colon condition, a nervous stomach disorder 
and bilateral hearing loss. 

Regarding the issue of pre-existing conditions, the Board 
recognizes the veteran's hearing testimony that he had 
arthritis, referred to as rheumatism, prior to his active 
service.  Although the veteran reported a history of 
arthritis at his entrance to active service, a medical 
examination at that time, which included a x-ray, was 
negative for arthritis.  The pertinent VA regulation provides 
expressly that the term "noted" denotes "[o]nly such 
conditions as are recorded in examination reports," 38 C.F.R. 
§ 3.304(b), and that "[h]istory of preservice existence of 
conditions recorded at the time of examination does not 
constitute a notation of such conditions," Id. at (b)(1).  
Moreover, as a layperson, the veteran is not competent to 
provide an opinion requiring medical knowledge, such as a 
medical diagnosis involving a disability not perceptible to a 
lay party.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Since arthritis involves the internal structure of a joint, 
it is not perceptible to a lay party.  As a result, the 
veteran's testimony does not constitute clear and 
unmistakable evidence overcoming the regulatory presumption 
of soundness as regards arthritis, and the presumption still 
applies to his claim.  38 C.F.R. § 3.304.

The Board notes that there is clinical medical evidence that 
the veteran currently suffers from arthritis and 
hypertension.  However, the veteran's service medical records 
are entirely negative for complaints, findings, symptoms, or 
diagnoses of arthritis or hypertension.  Moreover, there is 
no medical evidence showing a nexus or link between these 
current conditions and his service, such as a medical opinion 
linking them.  Ideally, such an opinion would be based on a 
review of the record.  As a layperson, the veteran is not 
competent to provide an opinion requiring medical knowledge, 
such as a question of medical causation.  Espiritu, 2 Vet. 
App. at 492.  Accordingly, his own opinions do not constitute 
competent medical evidence in support of his claims and thus 
they carry no probative weight on the critical question in 
this matter of medical causation.

In fact, the competent medical evidence of record 
demonstrates that the veteran's arthritis and hypertension 
are not etiologically related to his service.  The competent 
medical evidence of record reveals that the veteran's 
arthritis and hypertension were initially demonstrated 
decades after service.  The Board has no reason to doubt the 
veteran's credible testimony as to having received treatment 
from Dr. I.H.R. shortly after service.  However, the veteran 
is not competent to relate information requiring medical 
expertise, and therefore cannot identify the details of the 
specific treatment or address the etiology of the treated 
condition.  Espiritu, 2 Vet. App. at 492.  As a result, his 
own testimony cannot replace Dr. I.H.R.'s destroyed treatment 
records.  

The statements from R.E. support the veteran's contentions 
that he was treated by Dr. I.H.R. in approximately 1968.  
However, she did not specify the treatment or complaints and 
therefore such statements have no probative value in terms of 
the critical issue of medical causation of the veteran's 
current arthritis and hypertension.  The statement by the 
veteran's mother, a retired nurse, also fails to specify 
treatment or complaints.  The fact remains that the initial 
demonstration of arthritis and hypertension, as shown by 
competent medical evidence, was too remote from service to be 
considered etiologically related to service, given the 
absence of symptoms in service, any demonstration of 
continuity of symptomatology, or competent medical evidence 
showing a relationship between the veteran's service and 
these conditions.  In this regard, the initial post service 
clinical records of treatment for arthritis do not reflect 
any recorded medical history consistent with the onset of the 
disability in service or the manifestation of the disability 
within one year thereafter.   

Turning to the veteran's claims for service connection for a 
colon disorder, a nervous stomach disorder and bilateral 
hearing loss, there is no competent medical evidence that the 
veteran currently suffers from these conditions.  Again, as a 
layperson, the veteran is not competent to provide an opinion 
requiring medical knowledge, such as a medical diagnosis.  
Id.  Accordingly, his own opinions do not constitute 
competent medical evidence in support of his claims and thus 
they carry no probative weight on the critical question in 
this matter of current disability.

The reference in Dr. J.C.R.'s records as to treatment by his 
father of the veteran's abdominal discomfort fails to show 
that the veteran currently has a colon or nervous stomach 
disorder.  Dr. J.C.R.'s own treatment records fail to show 
treatment or diagnoses of such conditions.  Despite the 
veteran's testimony, VA treatment records fail to document 
treatment or diagnoses relating to the colon or a nervous 
stomach.  Recent VA examinations, including a general medical 
examination, did not result in colon or stomach diagnoses.  
The statements by R.E. and the veteran's mother, a retired 
nurse, also fail to demonstrate that the veteran currently 
suffers from these disorders.  

Moreover, the veteran's hearing acuity, as shown in ISO units 
at his separation from active duty, failed to meet the 
criteria in 38 C.F.R. § 3.385.  Post-service medical records 
fail to show that the veteran has current hearing loss 
disability satisfying the relevant criteria.  In this 
circumstance the veteran did not have right or left ear 
hearing loss disability in service nor does he have a current 
right or left ear hearing loss disability.  Thus, the 
evidence is overwhelming against the claim for service 
connection for bilateral hearing loss and the benefit of the 
doubt doctrine is not for application.  38 U.S.C.A. § 5107.

"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. § 1110 
(formerly § 310).  In the absence of proof of a present 
disability, there can be no valid claim.  The Board's perusal 
of the record in this case shows no competent proof of 
present disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 
143-44 (1992)."  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

As the competent, medical evidence shows that the veteran 
does not have a colon disorder, a nervous stomach disorder or 
bilateral hearing loss, the Board finds that these claims 
must be denied as a matter of law.  Sabonis, 6 Vet. App. at 
430.



ORDER

Entitlement to service connection for arthritis is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for a colon disorder is 
denied.

Entitlement to service connection for a nervous stomach 
disorder is denied.  

Entitlement to service connection for bilateral hearing loss 
is denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

